DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1, 3, 4, 6, 8, 9, 12, 13, 18-20 and 25-31 are pending; claims 2, 5, 7, 10, 11, 14-17 and 21-24 are canceled; and claims 1 and 18 are amended. Claims 1, 3, 4, 6, 8, 9, 12, 13, 18-20 and 25-31 are examined below. 

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/US2015/029762, filed 05/07/2015, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 61/990,111, filed 05/08/2014.

Withdrawn Objections/Rejections
The previous rejection of claims under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims.


New Grounds of Objection/Rejection
Claim Objections
Claim 13 is objected to because of the following informalities:  
It appears that claim 13 was not intentionally amended, and the claim is objected to for a typographical error, see the word “performed” is now recited as “perfo lmed”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 12, 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ohbayashi et al., US Patent No. 6,613,564 B2 in view of Freytag et a., US Patent No. 4,657,853 (IDS entered 04/25/2019), Winther, US PG Pub No. 2010/0151460A1, Harkins et al., US PG Pub No. 2008/0026355 and Kunitake et al., US PG Pub No. 2004/0265840A1, and as evidenced by Baur et al., US PG Pub No. 2006/0246524A1 (regarding claims 12 and 29).
Ohbayashi et al. teach methods for detecting a target analyte in a tissue sample (e.g., col. 12-col. 13, example 8), the methods comprising contacting the tissue comprising the analyte with 
Ohbayashi differs from the claimed invention in that the references teaches the enzymes attached to a carrier that is conjugated to the antibody. As such, Ohbayashi fails to teach a plurality of polymeric-enzyme conjugates having molecular weight of about 400-2000 kDa, wherein the polymeric-enzymes are directly conjugated to the antibody. Ohbayashi also fails to teach incubation for a period of 5 minutes or less.
Freytag et al. teach primary polymeric-enzyme/antibody conjugates provide enhance signal generation (abstract), see Freytag teach primary polymeric-enzyme/antibody conjugates 
Winther (2010) also teach an example of polymeric-enzyme/antibody conjugates comprising a primary antibody for a target and a plurality of polymeric enzymes (see for example at Figure 9, binding target 2, shows a conjugate comprising an adaptor capable of providing a plurality of “polymeric enzymes”, i.e. a detection unit, as part of the conjugate). Winther teach polymeric conjugates give 5-10 times stronger signals than conventional reagents, thus require half the time of conventional reagents (para [0108], for example polymeric conjugate reagent incubation times of 5 minutes, or 10 minutes).
Regarding the claimed incubation period, it was known in the art, when performing IHC, that incubation time (the time antibody/conjugate binding reagent is incubated with target analyte in a tissue specimen) is a variable to be optimized through routine experimentation. See for example Harkins et al., in reference to dilution and incubation times for primary antibody with 
Kunitake et al. is an example in the prior art teaching optimization of conditions such to allow IHC with short incubation times, see for example at para [0017], Kunitake et al. teach conditions that allow short overall assay time, see Kunitake teaching about 3 minutes incubation time for primary antibody binding (optimizing conditions including temperature and incubation time to achieve advantages such as RNA quality preservation, see e.g., abstract and para [0017]). 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohbayashi et al. in order to use the poly-enzymatic conjugates of Freytag as a simple substitution of one known poly-enzymatic/antibody conjugate for another. In particular, the prior art that is Ohbayashi contained methods using the base conjugate substantially as claimed, the conjugate which differed from the conjugate of the claimed method by the substitution of the conjugate of Ohbayashi for that of Freytag (the conjugate of Freytag comprising the poly-enzyme directly conjugated/cross-linked to the antibody, whereas Ohbayashi teach the poly-enzyme conjugated to antibody via a carrier molecule). Each of the conjugates were known to those of skill in the art, and were recognized as achieving enhanced detection over methods utilizing singular enzyme molecules (see Freytag and Ohbayashi, the use of a conjugates with many enzyme molecules provides greater sensitivity). 

One having ordinary skill in the art could have substituted the poly-enzymatic/antibody conjugates of Freytag for those of Ohbayashi, and the results of the substitution would have been predictable, namely one would have predicted success because Freytag teaches that the covalently cross-linked conjugates maintain their enzymatic activity and their immunoreactivity; and as such it would be expected they would still bind and detect the tissue targeted analyte while also achieving the increased sensitivity due to the multiple enzyme molecules.
Regarding the limitation, “wherein each primary polymeric-enzyme antibody conjugate has a molecular weight of about 400 kDa to about 2000 kDa”, it would have been prima facie obvious to have arrived at conjugate having the claimed mass as an obvious matter of routine optimization of the conjugate (optimization of the number of enzymes at the conjugate) in order to achieve optimum sensitivity. See MPEP 2144.05, a particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before the determination of the optimum or workable arranges of said variable might be characterized as routine experimentation. In the present case, the molecular weight of the conjugates is a result-effective variable, namely the weight is directly related to the number of enzyme molecules bound at the conjugates, and see Ohbayashi, the number of molecules bound at the enzyme directly relates to the sensitivity (more enzyme molecules results in increased sensitivity; see this is also supported by Winther, Winther teaching increased signal amplification, also Ohbayashi and Freytag, teaching polymeric enzyme conjugate increase detection). It would have been obvious to have optimized the weight, namely by optimizing the 
Further, see Applicant’s originally filed specification at para [0137], Applicant’s disclosure indicates Applicant’s polymeric-enzyme/antibody conjugates are conjugates generated according to methods as in Freytag (US Patent No. 4,657,853), covalently coupling polymeric-enzyme to an antibody or an antibody fragment. Considering the combination of the prior art (which includes Freytag) is producing conjugates using the same method as claimed (Freytag’s), it would also be expected that said conjugates would exhibit the same molecular weight as claimed (antibody conjugated with poly-enzyme via covalent cross linker, the components of the conjugate are the same components as claimed, and as such would be expected to have the same or substantially similar molecular weight).  Therefore, in addition to the analysis above that it would have been obvious to have optimized the conjugates in terms of the number of enzyme molecules in order to achieve sensitivity for detection, given that the components are the same, it would be expected that the conjugates of the prior art would exhibit the claimed molecular weight.
Regarding the claimed incubation time of 5 minutes or less (or about 3-5 minutes, as at claim 13), it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the method as taught by Ohbayashi et al., Freytag and Winther, to have arrived at a conjugate incubation time of less than 5 minutes (of about 3 to about 5 minutes when contacting conjugate with tissue, claim 13) as an obvious matter of optimization of the incubation time through routine experimentation, specifically in order to find the optimum/workable time an antibody conjugate needs to be incubated with a tissue. It would have been obvious to have optimized incubation time such to arrive at the shorter claimed 
See also MPEP 2144.05, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). For the reasons as indicated above, the ordinarily skilled artisan would be motivated to optimize conditions in order to arrive at the claimed shorter incubation times.

Regarding claim 9, see Ohbayashi at col. 4, lines 55-56, teach enzyme including horseradish peroxidase, alkaline phosphatase, beta-galactosidase and glucose oxidase. 
Regarding claims 12 and 29, Ohbayashi et al. teach performing the contacting step (contacting the polymeric-enzyme antibody conjugate with the target) at ambient temperature (see Example 8). Winther also teach performing incubation times with antibody reagents at ambient temperatures (see para [0220]).  As is evidenced by Bauer et al., ambient temperature is recognized in the art by those of ordinary skill as for example 23-25ºC (see Baur et al., US PG Pub No. 2006/0246524A1 at para [0085]). As such, ambient temperature as taught by the cited art addresses the claim.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohbayashi et al. in view of Freytag et al., Winther, Harkins et al. and Kunitake et al., as applied to claim 1 above, and further in view of Taylor et al., US PG Pub No. 2007/0292887A1.
Ohbayashi et al. in view of Freytag et al. and the cited prior art teach an IHC method, detecting target in a tissue sample using a primary poly-enzyme/antibody conjugate (conjugate comprising directly linked enzyme and antibody), substantially as claimed (see detailed citation previously above).
However, Ohbayashi et al. and the cited art fails to teach wherein the tissue is fixed in a fixing solution comprising an aldehyde (claim 3), a fixing solution comprising formalin (claim 4), and fails to teach the IHC method further comprising a blocking step, contacting tissue with a blocking agent, prior to the step of contacting the conjugate with the target analyte.

It would have been prima facie obvious to one of ordinary skill, when performing the IHC methods on a tissue specimen as taught by Ohbayashi et al. and the cited prior art that is paraffin embedded tissue sections, that the paraffin embedded tissue sections be conventionally made paraffin embedded tissue sections, namely that the sections are formalin-fixed paraffin embedded tissue sections (claims 3 and 4, formalin being an aldehyde based fixative), as in Taylor et al. because it was known in the art that in general, samples are widely fixed in formalin before being embedded in paraffin (Taylor). As such, it would have been an obvious matter of using a known material (formalin-fixed paraffin embedded tissue) for its known purpose (IHC detection). One having ordinary skill in the art would have had a reasonable expectation of success performing the IHC methods on formalin-fixed, paraffin embedded tissue because such prepared tissue specimens were routine histological material (Taylor). 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohbayashi et al. in view of Freytag et al., Winther, Harkins et al. and Kunitake et al. as applied to claim 1 above, and further in view of Saad et al., US PG Pub No. 2005/0026196A1.

Ohbayashi et al. fails to teach wherein the tissue is a frozen tissue.
Saad et al. teach as an alternative to paraffin embedded samples (formalin-fixed paraffin embedded tissue samples), IHC analysis can be performed on frozen tissue sections (see para [0023], end of paragraph).
It would have been prima facie obvious to one having ordinary skill in the art before the claimed invention was effectively filed to have modified the teaching of Ohbayashi et al. and the cited prior art in order to substitute frozen tissue specimens for the paraffin embedded specimens as in the Example of Ohbayashi when performing IHC as an obvious matter of a simple substitution of one known histological sample for another. It was known in the art that either paraffin embedded samples or frozen samples were suitable for preparing samples for IHC (Saad et al.), each sample merely prepared/preserved differently (fixed and embedded versus frozen). One of ordinary skill in the art could have substituted one known specimen (preservation technique) for the other and still predictably achieved successful IHC, detecting a target analyte in a tissue sample. One of ordinary skill in the art would have had a reasonable expectation of success because frozen samples were known suitable for IHC as an alternative to paraffin embedded tissues (Saad et al.).

Claims 25, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ohbayashi et al. in view Freytag et al., Winther, Harkins et al. and Kunitake et al. as applied to claim 1 above, and further in view of Bieniarz et al., US PG Pub No. 2006/0246523A1. 
Ohbayashi et al. in view of Freytag et al. and the cited prior art is as indicated previously above, teaching an IHC method, detecting target in a tissue sample using the primary poly-enzyme antibody conjugate, substantially as claimed (see detailed citation previously above). See the references as cited in detail previously above, the prior art recognized that the number of enzyme molecules attached at the conjugate are related to the sensitivity of the conjugates (see discussed previously above).
However, the reference fails to teach wherein the number of enzyme molecules of one of the plurality of polymeric-enzymes is at least about 5 and less than about 15 enzyme molecules (claim 25); at least about 10 and less than about 25 enzyme molecules (claim 26); and at least about 25 and less than about 50 enzyme molecules (claim 27).
Bieniarz et al. teach conjugates comprising a linker component which allows covalent linkage of signal generating moiety (such as enzyme) to an antibody (see e.g., abstract). Bieniarz teach it is desirable to conjugate multiple enzymes to a single antibody in order to increase signal. In particular, at para [0101], Bieniarz teach although their schemes demonstrate conjugates comprising 3 signal-generating moieties, it is possible to link any number of signal-generating moieties to a single antibody.
It would have been prima facie obvious to have arrived at conjugates comprising between about 5 and less than about 15 (or between about 10 and less than about 25 (claim 26); or between about 25 and less than about 50 (claim 27)) enzyme molecules as claimed as an obvious matter of routine optimization of the number of molecules per conjugate (optimization of the .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ohbayashi et al. in view Freytag et al., Winther, Harkins et al. and Kunitake et al. as applied to claim 1 above, and further in view of Hoyt US PG Pub No. 2012/0112098 A1. 
Ohbayashi et al. in view of Freytag et al. and the cited prior art are as indicated previously above, teaching an IHC method, detecting target in a tissue sample using the primary poly-enzyme antibody conjugate, substantially as claimed (see detailed citation previously above).
However the cited prior art teaches thin sections and fails to teach sections with 1.5-5.5 µm thickness (claim 28).
Hoyt teach (see para [0072]), thin tissue sections is considered to be for example, 4 microns thick. 
prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed that the thin sections of Ohbayashi et al., are sections having a thickness of 4 microns (thereby addressing the claimed range of 1.5-5.5 microns as claimed) because 4 microns was recognized in the art as an example of what is considered “thin”. Further one would have a reasonable expectation of success arriving at this thickness because Hoyt is an example in the art of tissue sections with thickness of 4 microns (supporting the feasibility of cutting sections to 4 microns).

Claims 18-20, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ohbayashi et al. in view of Freytag et al., Winther, Harkins et al., Kunitake et al., and Shih et al., US Patent No. 5,057,313, and as evidenced by Baur et al.
Ohbayashi is as cited in detail previously above, teaching detection of a targeted substance by way of IHC using a polymeric-enzyme/antibody conjugate (see the reference as cited in detail previously above).
Ohbayashi fails to teach each conjugate comprising a plurality of “polymeric-enzymes” (i.e., more than one group of many enzymes) directly attached to the antibody (see as previously above), and fails to teach treating an individual having a disease characterized by a target analyte by administering an effective amount of an agent that targets the target analyte (claim 18).
Freytag et al. teach polymeric-enzyme/antibody conjugates wherein the polymeric enzymes are directly (covalently cross-linked) to the antibody binding reagent, and teaching the advantages of such attachment (see detailed citation previously above).

See Harkins as cited previously, it was known in the art, when performing IHC, that incubation time (the time antibody/conjugate binding reagent is incubated with target analyte in a tissue specimen) is a variable to be optimized through routine experimentation (see for example Harkins et al., as discussed in detail previously above).
Kunitake et al. is as cited in detail previously above, see Kunitake is an example in the prior art teaching optimization of conditions such to allow IHC with short incubation times, see for example at para [0017], Kunitake et al. teach conditions that allow short overall assay time, see Kunitake teaching about 3 minutes incubation time for primary antibody binding (optimizing conditions including temperature and incubation time to achieve advantages such as RNA quality preservation (see e.g., abstract and para [0017])). 
Shih teach using conjugates specific to a targeted analyte in a specimen for both diagnostic and therapeutic purposes, see Shih teach conjugate including either multiple detectable labels (such as enzyme) loaded on to a carrier conjugated to an antibody for the detection of a target substance and also further teach treating a subject who has the target substance with conjugate having multiple drug/toxin (as a therapeutic in place of detectable labels) (see abstract, col. 1, lines 15-25; col. 2. See Shih teach administration of antibody conjugates of their invention for the purpose of in vivo diagnostic and therapeutic applications, using the same antibodies specific for a target for diagnostic and therapeutic purposes. See col. 9, lines 1-35, examples of the use of such conjugates for administration of an agent to an individual having a disease, Shih teaching using the conjugate as a therapeutic allows target of tissue or 
	Regarding claim 18, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohbayashi et al. with the teachings of Freytag et al. and Winther for the reasons as indicated previously above (see detailed analysis above, as the same reasoning applies presently, it would have been obvious to have modified in order to use the conjugates of Freytag in place of those taught by Ohbayashi). 
	It would have been further obvious to one having ordinary skill to have subsequently treated an individual that is diagnosed with a disease characterized by the presence of the target (detection of the target) by further administering an effective amount of an agent at the target, e.g., using an agent comprising the same antibody, such as conjugate comprising the antibody, a carrier, and a drug/toxin, as in Shih (thereby also addressing an agent as claimed, the agent comprising an antibody thereby addressing “therapeutic antibody” that is the same as the antibody that binds target analyte at claims 19 and 20), because the use of such conjugates for treatment allows enhanced selectivity and toxicity with regard to the target, and limits the systemic side effects of the toxin and drug to the individual (Shih). One of ordinary skill in the art would have a reasonable expectation of success because Shih demonstrate the ability of their conjugates, using the antibody specific for the target, in order to also perform as a therapeutic agent.
prima facie obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the method as taught by Ohbayashi et al., Freytag et al. and the cited prior art to have modified the incubation time of the conjugate (to have modified the contact time for the conjugate with the sample) in order to arrive at an incubation time of about 3 to about 5 minutes as an obvious matter of optimization of the incubation time through routine experimentation, specifically in order to find the optimum/workable time an antibody conjugate needs to be incubated with a tissue (see detailed analyses as previously above, as the same reasoning also applies presently). 
Regarding claim 31, Ohbayashi et al. teach performing the contacting step (contacting the conjugate with the target for binding) at ambient temperature (see Example 8). As is evidenced by Bauer et al., ambient temperature is recognized in the art by those of ordinary skill as 23-25ºC (see Baur et al., US PG Pub No. 2006/0246524A1 at para [0085]). See also Kunitake as cited above, at para [0017] Kunitake teach incubation at lower temperatures, e.g., below about 15 degrees C to facilitate shorter incubation times. As indicated previously above, it would have been further obvious to have modified the cited prior art in order to arrive at the claimed temperature range as an obvious matter of routine optimization of experimental results, specifically because temperature and incubation time are variables which effect the binding with labeled antibody (e.g., Kunitake). It would have been obvious to have optimized both to uncover the ideal workable conditions, considering it was known to incubate sample with labeled antibody at temperatures considered ambient temperature to temperatures colder. See also MPEP 2144.05 as indicated previously above (differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 3, 4, 6, 8, 9, 12, 13, 25-27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 16, 25, 26, 28, 31, 36, 38-40, 45, 47, 61, 63 and 67-69 of copending Application No. 16/967,867 in view of Freytag et al., Ohbayashi and Winther. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
The copending application similarly recites a method for detecting a target analyte in a tissue section or clinical smear sample comprising contacting the sample with a plurality of primary polymeric-enzyme/antibody conjugates under conditions to form complex, removing unbound conjugate, and contacting with substrate thereby detecting target (see the copending application at claims 1, 28, 36).
The copending application fails to teach the polymeric-enzyme/antibody conjugates comprising polymeric-enzymes conjugated directly to the antibody, and fails to teach each has a molecular weight of about 400 kDa to about 2000 kDa.
	Freytag et al. teach polymeric-enzyme/antibody conjugates wherein the polymeric enzymes are covalently cross-linked (directly) to the antibody (see as cited previously above, including a plurality of polymeric enzymes directly conjugated to an antibody).
Ohbayashi and Winther are each as cited in detail previously above (see as above).

It would have been prima facie obvious to one having ordinary skill before the effective filing date of the claimed invention to have modified the copending application in order to use the polymeric-enzyme/antibody conjugates for the reasons as indicated previously above (see analytes above, under 35 U.S.C. 103, as the same reasoning also applies presently).
See also, regarding the limitation, “wherein each primary polymeric-enzyme antibody conjugate has a molecular weight of about 400 kDa to about 2000 kDa”, it would have been prima facie obvious to have arrived at conjugate having the claimed mass as an obvious matter of routine optimization of the conjugate (optimization of the number of enzymes at the conjugate) in order to achieve optimum or desirable sensitivity. (See MPEP 2144.05 and the reasoning as applied previously above, as the same reasoning also applies presently). As indicated above, in the present case, the molecular weight of the conjugates is a result-effective variable, namely the weight is directly related to the number of enzyme molecules bound at the conjugates, and see Ohbayashi and also Winther, the number of molecules bound at the enzyme directly relates to the sensitivity (more enzyme molecules results in increased sensitivity and amplified signal). It would have been obvious to have optimized the weight, namely by optimizing the number of enzyme molecules on the conjugates, in order to achieve the best sensitivity for detection.
See also, regarding the limitation, “wherein each primary polymeric-enzyme antibody conjugate has a molecular weight of about 400 kDa to about 2000 kDa”, it would have been prima facie obvious that the conjugates of Freytag have the same molecular weight as presently claimed, considering the combination of the copending application and Freytag rely on conjugates produced in the same manner and components (namely antibody and enzyme label species, see for example, the originally filed specification also refers to Freytag for the relied on polymeric-enzyme/antibody conjugates). .
	Regarding claims 3 and 4, see copending claim 47.
Regarding claim 6, see copending claim 47.
Regarding claim 8, see Ohbayashi teach tissue that is a tissue section from the stomach (col. 13, lines 4-5, tissue of gastric cancer sliced in a thin section). It would have been obvious to have modified the method of the copending application in order to perform the method on tissue such as stomach tissue to diagnose, for example gastric cancer (see as in Ohbayashi). One would have a reasonable expectation of success because it was known in the art at the time to detect target analytes related to cancer in tissue such as tissue from the stomach (Ohbayashi).
Regarding claim 9, see also Freytag teach enzymes including all of those recited at claim 9 (Freytag, col. 3, lines 29-35). As such, the combination of the cited art as set forth in the above analyses addresses the limitations of the claim.
Regarding claim 12, see copending claim 36.
Regarding claim 13, see copending claim 36, it would have been obvious to have arrived at the claimed about 3 to about 5 minutes out of routine optimization, selecting from minutes within the copending application range.
Regarding claims 25-27, it would have been further obvious to one having ordinary skill in the art to have arrived at the claimed range of enzymes per conjugate out of routine optimization, namely selecting from the amounts disclosed in the copending application to arrive 
Regarding claim 29, see copending claim 36.

Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 16, 25, 26, 28, 31, 36, 38-40, 45, 47, 61, 63 and 67-69 of copending Application No. 16/967,867 in view of Freytag et al., Ohbayashi and Winther. Claim 28, and further in view of Hoyt US PG Pub No. 2012/0112098 A1. 
The copending application and the cited prior art are as indicated previously above, teaching an IHC method, detecting target in a tissue sample using the primary poly-enzyme antibody conjugate, substantially as claimed (see detailed citation previously above). Ohbayashi teaching detection of target on thin sections of tissue (see as cited previously).
However the copending application fails to recite sections with 1.5-5.5 µm thickness (claim 28).
Hoyt teach (see para [0072]), thin tissue sections is considered to be for example, 4 microns thick. 
prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed that the tissue sections be thin sections as in Ohbayashi et al., namely sections having a thickness of 4 microns (thereby addressing the claimed range of 1.5-5.5 microns as claimed) because 4 microns was recognized in the art as an example of what is considered “thin”, and are what are deemed by the prior art suitable for target binding and detection in specimens that are tissue (Ohbayashi). One having ordinary skill in the art would have a reasonable expectation of success relying on thin sections of this thickness because such thin tissue sections is what those of ordinary skill conventionally rely on for IHC (e.g., see Ohbayashi).

Claims 18-20, 30 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 16, 25, 26, 28, 31, 36, 38-40, 45, 47, 61, 63 and 67-69 of copending Application No. 16/967,867 in view of Freytag et al., Ohbayashi et al., Winther, and Shih et al. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
The copending application is as set forth above, similarly reciting a method for detecting a target analyte in a tissue section or clinical smear sample comprising contacting the sample with a plurality of primary polymeric-enzyme/antibody conjugates under conditions to form complex, removing unbound conjugate, and contacting with substrate thereby detecting target (see the copending application at claims 1, 28, 36).
The copending application fails to teach the polymeric-enzyme/antibody conjugates comprising polymeric-enzymes conjugated directly to the antibody; fails to teach each has a 
Freytag et al., Ohbayashi et al. and Winther are as cited in detail previously above.
See also, Shih et al. as cited in detail previously above.
It would have been prima facie obvious to one having ordinary skill in the art to have modified the copending application with the teaching of Freytag (and Ohbayashi and Winther, and to have optimized experimental parameters) for the reasons as indicated previously above (see as applied above, the same reasoning also applies presently).
Additionally, it would have been further obvious to one having ordinary skill to have treated an individual that is diagnosed with a disease characterized by the presence of the target by further administering an effective amount of an agent as in Shih for the same reasons as indicated previously above (see previously analyses as under 35 U.S.C. 103, as the same reasoning also applies presently). 
Regarding claim 30, see copending claim 36, it would have been obvious to have arrived at the claimed about 3 to about 5 minutes out of routine optimization, selecting from minutes within the copending application range.
Regarding claim 31, see copending claim 36.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive for the following reasons.

The previous rejection of claims under 35 U.S.C. 112(b) (see remarks page 7) is withdrawn in response to Applicant’s amendments to the claims.
Regarding the rejection of claims under 35 U.S.C. 103 (remarks page 7-12), Applicant indicates the amendments to the claims in order to recite the direct conjugation of the polymeric enzymes to the antibody (see remarks page 9 and amended claim 1). Applicant argues Ohbayashi et al. teaches away from the use of directly conjugated polymeric enzymes (see remarks page 10, citing Ohbayashi at col. 3, lines 10-14), arguing Ohbayashi teaches conjugates that rely on a carrier (as in Ohbayashi) show better performance than those produced with direct conjugation. 
However, it is noted Ohbayashi is making the point that conjugation between the enzymes (plural) and a carrier allows conjugation of a great many enzymes, thereby raising immunoassay sensitivity (see citing the reference at col. 4, lines 1-2 and col. 7 lines 60-63). In response to these arguments, it is first acknowledged that Applicant’s remarks are accurate in that Ohbayashi does teach in their background of invention that conjugates, comprising multiple (plural) enzyme molecules attached at the carrier, are capable of greater sensitivity than enzyme (singular) that is directly conjugated (see col. 3, line 12-14, “show better performance, compared with direct conjugating of the two substances with no use of any carrier”, “the two substances” referring to an antibody/binding partner and an enzyme (singular)); Ohbayashi is teaching that the polymer carrier allows conjugation of many enzymes (plural single enzymes) to a particular carrier to improve sensitivity. 

As a result, both Ohbayashi and Freytag are considered to teach different conjugates, each having multiple enzyme molecules, and each achieving the same benefit, namely the attachment of many enzyme molecules, which in turn improves sensitivity. Therefore, the argument is not persuasive, and it is maintained that it would have been obvious for the reasons as indicated to substitute the conjugate of Freytag in place of that of Ohbayashi. 
Applicant further argues (remarks pages 10-11) that Winther fails to cure the Applicant asserted deficiencies argued above. However, see the response to arguments above, Ohbayashi is not considered a teaching away from the modification as set forth in the rejection for the reasons as discussed. 

However, this is also not persuasive. It would be expected that any number of enzyme molecules greater than a single enzyme conjugated to an antibody would achieve greater signal, and as such greater sensitivity, over a single enzyme conjugate. Freytag et al. (Patented in 1987) is teaching the same produced polymeric-enzyme conjugates as presently claimed (see as cited previously above, Applicant’s specification refers to Freytag (para [0137], “In some embodiments, polymeric-enzyme/antibody conjugates are generated according to methods such as disclosed by U.S. Patent No. 4,657,853, which is incorporated by reference in its entirety”). Freytag does provide motivation regarding why those having ordinary skill would want to rely on/use Freytag’s conjugates; Freytag, similar to Ohbayashi, is teaching a conjugate that provides many enzyme molecules for improved sensitivity. For the reasons as indicated, it would have been obvious to have relied on the conjugates of Freytag as a suitable substitution for the conjugates as taught by Ohbayashi. 
Further, considering both the prior art rejection as well as Applicant’s manner of producing conjugate are the same, it would be expected that they would be of the same/similar weights. As indicated previously and above, further it would have been obvious to have arrived at the claimed weights.

It is maintained for the reasons as indicated, that these reference support that the incubation time is obvious over the cited art, namely for the reasons as indicated the incubation time is a parameter that it would have been obvious to optimize. Even more importantly see Freytag at col. 5, lines 45-60, Freytag teach the use of their polymeric enzyme-antibody conjugates provides enhanced signal generation and, therefore, shorter assay times and higher overall sensitivity.
Given the cited prior art, it is maintained that it would have been obvious to have arrived at the claimed incubation times, and one would expect success considering the improved detection/sensitivity afforded by the polymeric enzyme/antibody conjugates. 

For all of these reasons, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641